NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


NATASHA FORD, individually and
on behalf of her minor child C.F.                   Civ. No. 18-2800 (1KM)
(Minor),

                           Plaintiffs,               OPINION & ORDER

V.


EF EXPLORE AMERICA, INC.;
HOLIDAY CLARK, LLC; and U.S.
SECURITY ASSOCIATES, INC.,

                           Defendants.


KEVIN MCNULTY, U.S.D.J.:

      Natasha Ford, a citizen of Texas, brings this diversity action individually
and on behalf of her child, C.F. (together, “Ford”). This matter comes before the
court on the motion of defendant EF Explore America, Inc. (“EF”) under 28
U.S.C. 1404(a) to transfer venue to the U.S. District Court for the District of
       §
Massachusetts, pursuant to a contractual forum-selection clause. I find that
the forum-selection clause is valid and enforceable as between EF and the
plaintiff. The parties have failed, however, to consider the effect of the presence
of two defendants who are not parties to the contract or its forum selection
clause. Their presence might stand in the way of a transfer of venue that would
otherwise be appropriate. Under recent Third Circuit case law, a different and
rather complex analysis is required. I will therefore deny this motion without
prejudice to refiling within 21 days. All defendants shall state their legal and
factual positions on the motion to transfer. The parties will also be directed to
clarify the facts pertinent to diversity jurisdiction, including the state of



                                          1
incorporation and principal place of business of the defendant corporations,
and the citizenship of all members of Holiday Clark, ftC.
      C.F. was 13 years old at the time of the events. This action arises from
an educational tour to the New York area that took place in June 2017.
Defendant EF, located in Massachusetts, is in the business of organizing and
sponsoring tours. Defendant Holiday Clark, LLC (“Holiday Inn”), operates a
lodging facility in Clark, New Jersey, where the children and parent chaperones
stayed overnight during the tour. Defendant U.S. Security Associates, Inc.
(“U.S. Security”), apparently a Georgia corporation with offices in New Jersey,’
provided a guard (the “Guard”; his precise name is unknown). The Guard’s job
was to ensure the security of the children while they were staying at the
Holiday Inn. The complaint alleges that the Guard roused some of the boys in
the middle of the night, tried to show C.F. pornography, touched him sexually
through his clothing, and tried to get in the shower with him.
      A. Validity of forum selection clause as between Ford and EF
        The issue here is whether venue of this case, or at least the portion of
the case that is brought against EF, must be transferred to the U.S. District
Court for the District of Massachusetts. EF moves to transfer the case
pursuant to 28 U.S.C.   § 1404(a), based on a forum-selection clause. That
forum-selection clause was included in a Release and Agreement signed by
Ford on behalf of herself and C.F. when they booked the tour on the website
maintained by EF. The forum selection clause provides as follows:
     [T]his agreement shall be governed in all respects, and
     performance hereunder shall be judged, by the laws of the
     Commonwealth of Massachusetts. In the event of any claim,
     dispute or proceeding arising out of my relationship with EF, or
     any claim which in contract, tort, or otherwise at law or in equity


        EF states that it actually contracted for security services with a predecessor
entity, McRoberts Protective Agency, Inc., which was acquired by U.S. Security in
2016, before the events in suit occurred. A copy of the contract between EF and
McRoberts is at DE 5-5, p. 21. As it happens, this agreement, too, contains a
Massachusetts forum selection clause for disputes arising between EF and McRoberts.
This agreement states, by the way, that EF is a California corporation.

                                          2
     arises between the Released Parties, whether or not related to this
     agreement, the parties submit and consent to the exclusive
     jurisdiction and venue of the courts of the commonwealth of
     Massachusetts and of the United States District Court for the
     District of Massachusetts.

(Release and Agreement    ¶   17).2

       EF says that a straightforward application of the forum selection clause
dictates that it may be sued only in Massachusetts. Under Atlantic Marine
Construction Co. a U.S. District Court,   —   U.S.   —,   134 S. Ct. 568 (2013), the
                                                                             on
usual multifactor venue analysis is simplified when there is a forum-selecti
clause:
      Specifically, district courts (1) must give no weight to the forum
      preferred by “the party defying the forum-selection clause”; (2)
      must deem the private interests to “weigh entirely in favor of the
      preselected forum” because the parties agreed to the preselected
      forum and thereby waived the right to challenge it as inconvenient;
      and (3) must proceed to analyze only public interests. [Atlantic
      Marine, 134 S. Ct.] at 58 1-82. The Supreme Court explained that,
      with these modifications to the typical [28 U.S.C.] § 1404(a)
      analysis, district courts should enforce valid forum-selection
      clauses “[i]n all but the most unusual cases.” Id. at 583.

In re: Howmedica Osteonics Corp, 867 F.3d 390, 402 (3d Cir. 2017), cert.
denied, 138 S. Ct. 1288 (2018).
      This is not that “most unusual case.” The forum-selection clause—as far
as it goes, see infra—is valid and enforceable.
       Of course, a prerequisite to enforcement of any contractual provision is
                                                                           find
that there be a valid contract. Contrary to plaintiffs’ argument, I do not
                                                                           When
any procedural unfairness that would undermine the agreement itself.
Ms. Ford booked the tour online, the transaction was blocked from going
forward unless and until she affirmatively checked a box agreeing to two
                                                                          g
contracts. Those contracts, available by clicking a link, were the Bookin
                                                                       selection
Conditions and the Release and Agreement that contained the forum-


2      A copy of the Release and Agreement is at DE 5-5, p. 17.

                                              3
clause. (DE 5-5) The consumer’s attention would have been focused; this was
not, e.g., a routine consumer purchase, but the booking of a tour which cost
$2000 or more. There are no indicia of coercion or unequal bargaining power.3
     As noted in Howmedica, quoted supra, the forum preference of a plaintiff
who agrees to a forum-selection clause is not entitled to weight. In addition, the
private interests that usually figure in the venue analysis will not be
considered.
      Only public interests remain relevant. These may include “‘the
enforceability of the judgment’; ‘the relative administrative difficulty in the two
bra resulting from court congestion’; ‘the local interest in deciding local
                                                                                of
controversies at home’; ‘the public policies of the fora’; and ‘the familiarity
the trial judge with the applicable state law in diversity cases.”’ Homedica, 867
F.3d at 402 (quoting Jumara u. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir.
1995)). As to those public interests, Ford offers little. I have nothing before me
                                                                            federal
regarding the relative congestion of the Massachusetts and New Jersey
courts. As to familiarity with state law, I note that the contract between Ford
                                                                         law, so
and EF provides for the application of Massachusetts, not New Jersey
                                                                           local
this factor tilts toward transfer. There is a general interest in deciding
controversies at home, and the alleged tort occurred in New Jersey; that
                                                                          state
interest is offset, however, by the fact that both Ford and EF are out-of-
parties.

3      Counsel for Ford cites Hoffman v. Supplements Toga Mgmt., LLC, 419 N.J.
                                                                                       declined
Super. 596, 607, 18 A.3d 210, 217 (App. Div. 2011), in which the state court
                                                                                     nable
to enforce a forum-selection clause because the plaintiff did not have “reaso
                                                            nt.   The  reader   of the  website
notice” of it. The circumstances, however, were far differe
                                                                          she  scrolle d down
in Hoffman would not have seen the forum-selection clause unless
and found it in a “submerged” location. By selecting an advertised produc
                                                                                  t, the
                                                  ing cart,” which     did not   contain  the
consumer would skip immediately to the “shopp
                                                       the   Releas  e  and  Agreem    ent was
forum selection clause. Not so here. As noted in text,
                                                                        tion  unless   she  had
not hidden, and the consumer could not proceed with the transac
                                                                                         to
affirmatively given her assent by checking a box. Indeed, these facts are similar
                                                                                         528
those in Caspi v. Microsoft Network, L.L.C., 323 N.J. Super. 118, 122, 732 A.2d
                                                                .  Hoffm  an  approv  ingly
 (App.Div.), certif denied, 162 N.J. 199, 743 A.2d 851 (1999)
                                                                                          on
cites Caspi as a case in which reasonable notice was given and the forum-selecti
clause was enforced.

                                               4
      Public policies of the states are a neutral factor. Ford cites New Jersey’s
                                                                          it cites
“extraordinary” public interest in the protection of minors. In support,
                                                                             8. To
statutory speed limits that apply in school zones. N.J. Stat. Ann. § 39:4-9
                                                                      . It is true
me, New Jersey’s interest seems not extraordinary, but fairly generic
                                                                 Jersey. Still,
that the alleged abuse of this Texas plaintiff took place in New
                                                                         less
there is no reason to think that a Massachusetts forum would be any
                                                                       likely to
solicitous of an out-of-state minor’s safety. A transfer would not be
                                                                   n.4
impair any public policy against the infliction of harm on childre
      In short, there are no unusual factors at play that would justify the
court’s setting aside this garden-variety forum selection clause.
       B. Effect of other defendants not subject to forum selection clause
                                                                         Release
       Neither Holiday Inn nor U.S. Security, however, is a party to the
                                                                 discusses
and Agreement that contains the forum selection clause. No party
                                                                the transfer-
whether the presence of those nonsignatory codefendants affects
of-venue issue. It does.




                                                                                  cited by plaintiff,
4        Silvis v. Ambi Energy, LP., 90 F. Supp. 3d 393 (E.D. Pa. 2015),
                                                                       on   the  unique     ties of
is distinguishable. It overrode a forum-selection clause, based                              ongoing”
                                                                       “histor   ical   and
the local forum to the issues, which implicated Pennsylvania’s                             part,
                                                                       Jersey, for its
regulation of its electrical power markets. Id. at 399—400. New
                                               special ized, New   Jersey-    specific areas such
seems to confine the public policy factor to
                                                                    s,  Inc.  v. Tektronix, Inc.,
as the Franchise Practices Act. See Cadapult Graphic System
98 F. Supp. 2d 560, 564 (D.N.J. 2000).
                                                                                        on clause
         Ford cites pre-Atlantic Marine case law, stating that a forum-selecti
                                                                          aching   ;  (2)
will not be enforced where (1) it is the product of fraud or overre
                                                                                enforcement
enforcement would violate a strong public policy of the forum; or (3)
                                                                               as to be
would result in litigation in a jurisdiction so seriously inconvenient
                                                           Tektro nix,   Inc.,  98 F. Supp. 2d
unreasonable. See Cadapult Graphic Systems, Inc. v.
                                                                          Spruce    , 14 F. Supp.
 560, 564 (D.N.J. 2000); United Steele America Co. u. M/VSanko
                                                                            with Atlantic Marine
 2d 682, 686 (D.N.J. 1998). Although to some extent inconsistent
                                                                            would not change the
 (they seem, for example, to consider private factors), these cases
                                                              only   that    the factor of
 result, for the reasons stated in text, above. I would add
                                                                                t transfer. The
 convenience (strictly as between Ford and EF) does not weigh agains
                                                                       ts. Presumably, if this
 plaintiffs are from Texas, and defendant EF is in Massachuset
                                                                            e to plaintiffs in
 were a two-party case, there would be no particular inconvenienc
                                                              Jersey.      (Issues    arising from
 litigating the case in Massachusetts, as opposed to New
                                                                             infra.)
 the multiparty nature of the litigation will be addressed later. See

                                                  5
     Last year, the U.S. Court of Appeals for the Third Circuit announced a
complex “four-step framework” for deciding a change-of-venue motion when
some, but not all, defendants are parties to a forum-selection clause. In re
Howmedica Osteonics Corp., 867 F.3d 390, 403—05 (3d Cir. 2017), ced. denied,
138 S. Ct. 1288 (2018). Because Howmedica is fairly recent, I quote it at
length, omitting footnotes and other material not essential to understanding;
             Step One: Forum-Selection Clauses. At the first step, the
      court assumes that Atlantic Marine applies to parties who agreed
      to forum-selection clauses and that, “[i]n all but the most unusual
      cases,” claims concerning those parties should be litigated in the
      fora designated by the clauses. AU. Marine, 134 S.Ct. at 583.

             Step Two: Private and Public Interests Relevant to Non-
      Contracting Parties. Second, the court performs an independent
      analysis of private and public interests relevant to non-contracting
      parties, just as when adjudicating a § 1404(a) transfer motion
      involving those parties in the absence of any forum-selection
      clauses. .   .[C]ourts at Step Two should consider the private and
                       .



      public interests “of the parties who have not signed a forum-
      selection agreement.”  .   . If, at this juncture, the Step One and
                                     .



      Step Two analyses point to the same forum, then the court should
      allow the case to proceed in that forum, whether by transfer or by
      retaining jurisdiction over the entire case, and the transfer inquiry
      ends there.

             Step Three: Threshold Issues Related to Severance. Third, if
                                                                        the
      the Step One and Step Two analyses point different ways, then
      court considers severance. See Fed. R. Civ. P. 21. In some cases,
      severance clearly will be warranted to preserve federal diversity
                                                                             ;
      jurisdiction; to cure personal jurisdiction, venue, or joinder defects
      or to allow for subsequent impleader under Federal Rule of Civil
       Procedure 14. In such cases, the court should sever and transfer
       claims as appropriate to remedy jurisdictional and procedural
       defects. If only one severance and transfer outcome satisfies the
       constraints identified at this step, then the court adopts that
       outcome and the transfer inquiry ends. But if more than one
       outcome satisfies the threshold severance constraints, then the
       court continues to Step Four.



                                          6
        In other cases, severance is clearly disallowed, such as when
a party is indispensable under Federal Rule of Civil Procedure
 19(b)..   . In these cases, the court cannot sever,
                   .
                                                           and the case
                                                               .




must continue with all parties present in a forum where
                                                                          ,
jurisdiction and venue are proper as to the indispensable party
                                                                        t
which could be either the originating district court or the cour to
                                                                        as to
which transfer is sought. If jurisdiction and venue are proper
 the indispensable party in only one of those courts, then the
 transfer inquiry ends there and the case must continue in that
 court. If, however, jurisdiction and venue are proper as to the
                                                                        osed
 indispensable party in both the originating court and the prop
                                                                       ld
 transferee court, then, in deciding where the whole case shou
 proceed, the court proceeds to Step Four.
         Likewise, in cases where severance is neither clearly
                                                                            the
 warranted nor clearly disallowed and is therefore committed to
                                                                      parties
  court’s discretion (such as when there are no indispensable
                                                                    on to
  or defects in jurisdiction, venue, or joinder), the court goes
                                                                   ests
  select the appropriate fora based on a combination of inter
  addressed at the next step.
         Step Four: Efficiency and Non-Contracting Parties’
                                                                 Private
                                                                 (which we
  Interests. Fourth, a district court exercises its discretion
  will review for abuse of discretion) in choosing the most
  appropriate course of action,    .   but it measures its decision
                                       .   .


                                                                     t
  against two key sets of interests. On the one hand, the cour
                                                                  tion,
  considers efficiency interests in avoiding duplicative litiga
                                                                     reduce
  taking into account case management techniques that can
  inefficiencies accompanying severance,          as well as any other
                                                   .   .   .



                                                                   -selection
  public interests that may weigh against enforcing a forum
   clause      . On the other hand, the court also considers the non-
                       .   .   .

                                                                       a
   contracting parties’ private interests and any prejudice that
                                                                those
   particular transfer decision would cause with respect to
   interests.
                                                                          ld
          In exercising its discretion to determine whether it shou
                                                                   ety, or
   retain the case in its entirety, transfer the case in its entir
                                                               , the court
   sever certain parties or claims in favor of another forum
                                                                     rcement
   considers the nature of any interests weighing against enfo
   of any forum-selection clause; the relative number of non
                                                               contacting
   contracting parties to contracting parties; and the non-
                                                                 on, venue,
   parties’ relative resources, keeping in mind any jurisdicti
                                                                determines
   or joinder defects that the court must resolve. Only if it
                                               7
      that the strong public interest in upholding the contracting parties’
      settled expectations is “overwhelmingly” outweighed by the
      countervailing interests can the court, at this fourth step, decline
      to enforce a valid forum-selection clause.
                                                                      cchi,
Howmedica, 867 F.3d at 403—05. See also Piazza Family Trust v. Ciarro
                                                                       g
2017 WL 5146007 (E.D. Pa. Nov. 6, 2017) (applying Howmedica, severin
                                                                       selected
claims subject to forum-selection clause, and transferring them to the
forum)   .



                                                                          of a
     No party has addressed the Howmedica issue, i.e., the application
                                                                             n, I
forum-selection clause agreed to by some but not all parties. In this opinio
                                                                        is valid
have in effect decided Howmedica step one: The forum-selection clause
                                                                to it. But I
and enforceable as between Ford and EF, the parties who agreed
                                                                       steps
can go no farther. I will not attempt to extract findings on Howmedica
                                                                    t those
two, three, and four from a presentation that was submitted withou
factors in mind. Instead, I will order as follows:
                                      ORDER
                                                                       as
         1. The forum selection clause is deemed valid and enforceable
             between Ford and EF.
                                                                            t
         2. EF’s motion to transfer (DE 5) is nevertheless denied withou
                                                                                   sing
            prejudice. EF may, if it wishes, refile its motion to transfer, addres
            the Howmedica factors, within 21 days.
                                                                          Security
         3. If EF does refile, defendants Holiday Clark, LLC, and U.S.
                                                                            factual
            Associates, Inc., shall file a response stating their legal and
             positions on EF’s renewed motion.
                                                                        brief
         4. In any event, within 21 days each defendant shall file a
                                                                               ty
            declaration or certification stating the facts relevant to diversi
                                                                                al
             jurisdiction. These include the state of incorporation and princip
                                                                            each
              place of business of each corporation, and the citizenship of
             member of the LLC, including corporate members.


                                                                              prescribes
        Where both fora are within the federal court system, Atlantic Marine
                                                                   sal. 571 U.S. at 60.
 a transfer of venue, rather than the alternative remedy of dismis
                                             8
     5. EF’s request for the alternative relief of dismissal is denied.




                                                KEVIN MCNULIY, U.S.D.J.
Date: November 19, 2018




                 /




                                         9
